DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10061309A1. The reference discloses in Fig. 3 a welding structure of a T-shape welding joint in which a second base material 4 is welded in a T-shape to a first base material 10b, 10. The welding structure comprises the first base material including a first flat portion 10b, a second flat portion 10, and curved portions formed between the first flat portion and the second flat portion; see Fig. 3. The second base material 4 includes a main body portion and a bent portion 7, wherein the bent portion is formed at an end of the main body portion so that the bent portion is disposed to face the curved portions of the first base material, and a bead 6 is disposed between the curved portions of the first base material and the bent portion of the second base material; see Fig. 3. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/166149A1. The reference discloses in Figs. 1 and 2 a welding structure of a T-shape welding joint in which a second base material 1 is welded in a T-shape to a first base material 2. The welding structure comprises the first base material including a first flat portion, a second flat portion, and curved portions formed between the first flat portion and the second flat portion; see the figures. The second base material 1 includes a main body portion and a bent portion 1a, wherein the bent portion is formed at an end of the main body portion so that the bent portion is disposed to face the curved portions of the first base material, and a bead 4 or 5 is disposed between the curved portions of the first base material and the bent portion of the second base material; see the figures.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783